Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.  Claims 1-7 are pending in this application and examined herein.

Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S63-213606 and its translation as provided by Applicant (cite no. 1 on the IDS filed April 25, 2022).
The examples of JP ‘606 disclose producing silver nanoparticles by reducing silver ions (such as those in silver nitrate) with a silver ion reducing agent (specifically hydrazine) in an aqueous reaction solution (i.e. solvent is water in accord with instant claim 4) in a presence of a particle protective agent (specifically polyvinyl alcohol or PVA) and an element more noble than silver (specifically palladium in accord with instant claim 2).  The examples employed 170 g silver nitrate in 400 ml water, i.e. far in excess of 40 mM silver ions.  Thus the disclosure of JP 63-3213606 is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-213606.
JP ‘606, discussed supra, does not specify the range of palladium as recited in instant claim 3, and the specific examples therein do not employ polyvinylpyrrolidone (PVP) as the protective agent.  However,
a) With respect to claim 3, the mere mention of a numerical parameter in an otherwise known process will not generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the percentage palladium does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
b) With respect to claim 6, the third line from the bottom of page 1 of the translation of JP ‘606 indicates that the use of PVP in the prior art would be considered an obvious variant of the use of PVA as done in the examples of that reference.
Thus the disclosure of JP 63-213606 is held to create a prima facie case of obviousness of a method as presently claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 63-213606, as above, in view of JP 2011-225974 (and its translation of record).
JP ‘606, discussed supra, does not disclose reducing with a citrate reducing agent.  JP ‘974 is directed to producing silver nanoparticles by reducing an aqueous solution of silver nitrate in the presence of PVP or PVA, i.e. is in a similar field of endeavor as JP ‘606.  JP ‘974 indicates it was known in the art, at the time of filing of the present invention, to employ a citrate such as sodium citrate as the reducing agent in such a process; see, for instance, para. [0021] and examples 1, 2 and 7 of JP ‘974.
Based on this disclosure of JP 2011-225974, to use a citrate as the reducing agent in the method of JP 63-213606 would have been considered an obvious variant of that method by one of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 63-213606 in view of PL 228456 B1 (and its translation of record).
JP ‘606, discussed supra, does not disclose using a microwave synthesizer as presently claimed.  PL ‘456 is directed to producing silver nanoparticles by reduction of a solution of silver nitrate, i.e. is in a similar field of endeavor as JP ‘606.  PL ‘456 indicates it was known in the art, at the time of filing of the present invention, to perform such a process using a microwave generator.  See, for instance, para. [0009] and [0021] of the translation of PL ‘456.
Based on this disclosure of PL 228456, to use a microwave synthesizer when carrying out the method disclosed by JP 63-213606 would have been considered an obvious variant of that method by one of ordinary skill in the art.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 4, 2022